PER CURIAM:
This case concerns the pre-1976 minimum tax provisions contained in Sections 56 and 57 of the Internal Revenue Code. 26 U.S.C. §§ 56 & 57 (1975). We affirm the judgment of the district court (Mary Johnson Lowe, Judge), for substantially the reasons stated by the district court in its opinion and order, Asarco Inc. v. United States, No. 89 Civ. 7078(MJL), 1996 WL 417521 (S.D.N.Y. July 25, 1996), and by the Court of Claims in its opinion in Occidental Petroleum Corp. v. United States, 231 Ct.Cl. 334, 685 F.2d 1346 (1982), an opinion which the district court properly described as “squarely and thoroughly address[ing]” Asarco’s arguments. Asarco, 1996 WL 417521, at *1.